Citation Nr: 1756114	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for a low back disability.

2. Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for hypertension.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1972 and from August 1980 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified via video-conference before the undersigned Veterans Law Judge in August 2016. A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for hypertension and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1990 rating decision denied the Veteran's claim for service connection for a back condition; the Veteran perfected his appeal; a May 1998 Board decision denied the claim and this decision became final.

2. The evidence received since the May 1998 Board decision is either cumulative or redundant of evidence previously considered in support of the Veteran's claim of entitlement to service connection for a low back disability and does not relate to an unestablished fact necessary to substantiate the claim.

3. A June 1992 rating decision denied the Veteran's claim for service connection for hypertension; the Veteran perfected his appeal; a May 1998 Board decision denied the claim and this decision became final.

4. The additional evidence associated with the Veteran's claims file since the May 1998 Board decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hypertension.

5. The Veteran currently has a left shoulder disability that is the result of an injury in active duty service.


CONCLUSIONS OF LAW

1. The May 1998 Board decision, which denied the Veteran's claim of entitlement to service connection for a back disability and hypertension, is final. 38 C.F.R. § 20.1100 (2017).

2. Evidence received since the May 1998 Board decision is not new and material with respect to the claim of entitlement to service connection for a low back disability, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).

3. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for hypertension. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4. The criteria for service connection for a left shoulder disability have been met.  38 U.S.C. §§ 1110, 1111, 1112, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

Low Back Disability

In May 1998, the Board denied the Veteran's claim of entitlement to service connection for a low back disability. Board decisions are final when issued unless the Board Chairman orders that the decision be reconsidered.  38 C.F.R. § 20.1100 (2017).  The Chairman has not ordered reconsideration of the May 1998 decision. That May 1998 Board decision therefore became final and subsumed the prior RO decision. 38 U.S.C. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

The Veteran attempted to reopen his claim in December 2007. However, in an October 2008 rating decision the RO denied his petition, determining there was not new and material evidence since the prior final and binding decision denying this claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. A letter dated in November 2008 notified the Veteran of the decision and of his appellate rights. See 38 C.F.R. § 19.25 (2017). He did not appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.302. Moreover, new and material evidence was not received within one year of the October 2008 rating decision. See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466; see also Evans v. Brown, 9 Vet. App. 273, 282-3. Accordingly, the October 2008 rating decision became final. See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a); 3.160(d); 20.1103.

The claim of entitlement to service connection for a low back disability may be reopened if new and material evidence is received. Manio v. Derwinski, 1 Vet. App. 140 (1991). The Veteran filed an application to reopen his previously denied claim of entitlement to service connection for a low back disability in a statement dated in September 2009. New and material evidence is defined by regulation. See 38 C.F.R. § 3.156(a) (2017). As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence previously before VA lacked a link between an in-service injury and a current diagnosis. 

The newly received evidence includes multiple lay statements from the Veteran and testimony during an August 2016 Board hearing.

The evidence submitted since the October 2008 rating decision still does not show a link between an in-service injury and his current diagnosis. The evidence submitted in support of the claim to reopen since October 2008 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of entitlement to service connection for a low back disability. There is no evidence tying any low back disability to service beyond the allegation that such a disability was caused or aggravated by service, an allegation identical to that made to VA in his original claim. 

For these reasons, the Board finds that the entirety of the evidence submitted since the final rating decision of October 2008 is cumulative or redundant of evidence already before the VA when such decisions were issued, and therefore cannot be considered to relate to an unestablished fact. Therefore, new and material evidence has not been submitted or received, and reopening of the Veteran's service connection claim is not warranted.

Hypertension

The May 1998, Board decision also denied the Veteran's claim of entitlement to service connection for hypertension. That decision was also final when issued. 38 U.S.C. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

In September 2009, the Veteran filed a request to reopen the claim for service connection for hypertension. An October 2010 rating decision denied his petition to reopen the claim. The Veteran perfected an appeal to the Board.

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

Since the May 1998 Board decision, the Veteran has provided testimony regarding another theory of entitlement as service connection for hypertension secondary to his shoulder, neck, and back injuries. A November 2016 VA treatment note indicated there may be a relation between his blood pressure and his injury. This evidence is new because it was not received before, nor considered in the May 1998 Board decision. 

Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's hypertension. In particular, since the May 1998 Board decision denied service connection for hypertension because it was not shown to exist at the time of the decision, the new medical evidence shows the Veteran suffers from issues related to his hypertension and relate to the open medical question as to whether the Veteran has hypertension that is related to service. The evidence is new, material and serves to reopen the claim. To this extent only, the appeal is granted.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.  

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he injured his left shoulder during a motor vehicle accident and another incident when he hit the back of a truck. See Transcript. There are service treatment records showing the Veteran received treatment for left shoulder pain. He has consistently reported the incidents and his service treatment records tend to corroborate his statements regarding his injury making them credible.

The Veteran's statements further indicate he has suffered pain and weakness in his left shoulder since separating from service. The Veteran is competent to describe observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). He has continuously sought treatment for a left shoulder disability since separating from service. In June 2000, the earliest records available, he sought treatment for left shoulder pain. In September 2002, he sought treatment for shoulder pain, and was shown to have shoulder arthralgia. The Veteran sought treatment in October 2004 for left shoulder pain that had worsened. In June 2005, the pain in his shoulder limited movement. In January 2007, he complained of shoulder pain and fibromyalgia was discussed. In November 2009, he noted the issue began a year after his finger had been amputated in service. In September 2010, the Veteran was afforded a VA examination. The examiner diagnosed tendonitis and acromioclavicular osteoarthritis. 

The examiner opined that the Veteran's left shoulder disability was less likely as not caused by or the result of military service. The examiner noted that his osteoarthritis could be linked to trauma, but did not consider the Veteran's statements regarding the incidents in service since the limited service treatment records did not directly mention these incidents. Therefore, the examiner's opinion is of little probative value. The Veteran testified he continues to have left shoulder pain for which he continues to seek treatment. He also stated that the pain in his shoulder has never gone away since the incident in service. His statements are sufficient to establish the nexus requirement for service connection, as "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Ultimately, the Veteran has a currently diagnosed left shoulder disability. His service treatment records show complaints of left shoulder pain, and his statements regarding a continuity of symptomology are sufficient to establish the requisite nexus. Therefore, entitlement to service connection for a left shoulder disability is warranted.	


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a low back disability.

The application to reopen a claim for service connection for hypertension is granted.

Service connection for a left shoulder disability is granted.


REMAND

Neck Disability

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, the Veteran's VA treatment records show a diagnosis of cervical spondylosis in January 2004, and an April 2008 X-ray showed degenerative disc disease in the cervical spine. Thus, there is competent evidence of a current neck disability. The Veteran has also reported that symptoms associated with his neck disability (e.g., pain and stiffness) had their onset in service and have continued in the years since that time.

Hence, there is competent evidence of a current neck disability and a continuity of neck disability symptomatology in the years since service, suggesting that the Veteran's current neck disability may be related to service. Therefore, VA's duty to obtain an examination as to the etiology of any current neck disability is triggered. An examination is needed to obtain a medical opinion as to the etiology of any such disability.

Hypertension

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for the claim. 38 C.F.R. § 3.310. The Veteran has also not been provided with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). Because the issue is being remanded for other reasons, there is an opportunity to provide this notice. See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159. 

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.; see McLendon, 20 Vet. App. at 83. The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006).

VA treatment records document a current diagnosis of hypertension. The Veteran asserts that his current hypertension is secondary to his service-connected left shoulder disability, as well as his neck and low back disabilities. The Veteran has never been afforded a VA examination and medical opinion for this claim. A VA examination and opinion are required to determine the relationship of the disability to service. See 38 C.F.R. §§ 3.159(c)(4), 3.310; see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the current neck disability is related to service.

The examiner should note that the claims folder was reviewed. 

For any current neck disability identified, the examiner should answer the following questions:

Is it at least as likely as not (50 percent probability or more) that the current neck disability had its onset during service, had its onset in the year immediately following service, is related to the Veteran's truck injury, is related to his motor vehicle accident in service, or is otherwise the result of a disease or injury in service?

In formulating the opinion, the examiner must acknowledge and comment on the Veteran's reported incidents in service involving neck injury, and his reports of a continuity of symptomatology in the years since service.

The examiner must provide reasons for each opinion.

The absence of STRs reflecting treatment for a neck disability in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report problems in service, his duties in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Schedule the Veteran for a VA examination to determine the etiology of the current hypertension. All indicated tests and studies should be conducted. The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service or is the result of a disease or injury in service. 

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left shoulder disability. The amount of any aggravation should be quantified, if possible.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of STRs reflecting treatment for hypertension in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If a benefit sought on appeal remains denied, issue a supplemental statement of the case. The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


